Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-17, 19-21, 23, 25, 27 and 32-33 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “a method for training a Neural Network, NN, to recover a codeword of a Forward Error Correction, FEC, code from a received signal, wherein layers of the NN implement sequential iterations of the Sum Product Algorithm, SPA, and wherein the received signal comprises a transmitted codeword and added noise, the method comprising: inputting to an input layer of the NN a representation of message bits obtained from a received noisy signal;  propagating the representation through the NN;  and optimising trainable parameters of the NN to minimise a loss function;  wherein propagating the representation through the NN comprises, at even layers of the NN: generating an intermediate output representation;  generating an intermediate output codeword from the intermediate output representation;  and performing a syndrome check on the generated intermediate output codeword;  and wherein optimising trainable parameters of the NN to minimise a loss function comprises: if the syndrome check is unsatisfied, continuing optimisation of the trainable; and if the syndrome check is satisfied, ceasing optimisation of the trainable parameters after optimisation at a layer at which the syndrome check is satisfied” as recited in claim 1 and in similar claims 12, 21, 23, 25, 27 and 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111